Title: From Thomas Jefferson to George Jefferson, 10 January 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 10. 1803.
          
          Not knowing whether Colo. Monroe is in Richmond, Albemarle or where, & it being important the inclosed letter should go to him, without delay, by post, if he be absent, I ask the favor of you to deliver it to him immediately if in Richmond, or to direct it to him by post wherever he is. Accept my affectionate salutations.
          
            Th: Jefferson
          
        